Citation Nr: 0409048	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  96-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a separate compensable rating for a right knee 
disability not contemplated by 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2003).     


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1984 
to December 1987.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions taken by the 
Columbia, South Carolina Regional Office (AOJ) in July and 
October 1994.  In the July 1994 rating action, the AOJ 
proposed to reduce a 20 percent rating for the appellant's 
service-connected right knee disability to a 10 percent 
level.  The October 1994 rating decision implemented the 
proposed reduction and set February 1, 1995, as the effective 
date for a 10 percent rating.  In a September 1998 decision, 
the Board restored the 20 percent rating for the appellant's 
service-connected right knee disability and remanded the 
issue of entitlement to an increased rating, to include 
consideration of entitlement to a separate compensable rating 
for arthritis in the right knee, given that the previous 
rating was assigned on account of recurrent subluxation or 
lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Following the Board's remand, the AOJ effectuated the Board's 
restoration of the 20 percent rating; however, the restored 
rating was assigned by the AOJ as an evaluation based on 
impairment contemplated by Diagnostic Code 5010 (Traumatic 
arthritis).  In addition, as per the Board's September 1998 
remand decision, the appellant underwent a VA examination, 
conducted by QTC Services, in March 1999, and the case was 
subsequently returned to the Board.  By a September 1999 
decision, the Board noted that given the previous 
characterization of the appellant's disability as including 
symptoms contemplated by both Diagnostic Code 5010 and 
Diagnostic Code 5257, and in light of the AOJ's manner of 
restoring the 20 percent rating, the issues then before the 
Board included both entitlement to an increased rating under 
Diagnostic Code 5010, and entitlement to a separate 
compensable rating for disability not contemplated by 
Diagnostic Code 5010.  In the September 1999 decision, the 
Board concluded that a rating in excess of 20 percent for 
disability contemplated by criteria for rating post-traumatic 
arthritis of the right knee was not warranted.  The Board 
also remanded the issue of entitlement to a separate 
compensable rating for a right knee disability not 
contemplated by Diagnostic Code 5010, to the RO for further 
development.  

The appellant currently resides within the jurisdiction of 
the VA Regional Office in Roanoke, Virginia (RO).

In October 2003, a hearing was conducted in Washington, D.C., 
before the Board.  At that time, the appellant raised the 
following issues: (1) entitlement to service connection for 
bilateral ankle disabilities, secondary to the service-
connected bilateral knee disabilities, (2) entitlement to 
service connection for bilateral foot disabilities, secondary 
to the service-connected bilateral knee disabilities, (3) 
entitlement to service connection for bilateral hand 
disabilities, secondary to the service-connected bilateral 
knee disabilities, (4) entitlement to service connection for 
bilateral hip disabilities, secondary to service-connected 
bilateral knee disabilities, (5) entitlement to an increased 
rating for a right knee disability evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, (6) entitlement to an 
increased rating for a left knee disability, (7) entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability, and (8) 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability, secondary to the service-connected bilateral 
knee disabilities.  These issues have not been developed for 
appellate consideration and are referred to the RO for 
appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the rating issue on appeal, which is entitlement to a 
separate compensable rating for a right knee disability not 
contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5010, and 
informed as to what evidence she is to submit and what 
evidence VA will obtain.  Thus, the Board will remand the 
appellant's claim to ensure full and complete compliance with 
the enhanced duty-to-notify and duty-to-assist provisions of 
the VCAA.   

Additionally, the Board notes that in the September 1999 
decision, the Board stated that pursuant to the September 
1998 Board remand, the AOJ changed the diagnostic code for 
the appellant's service-connected right knee disability to 
one pertaining to the evaluation of arthritis (Diagnostic 
Code 5010) and continued a 20 percent disability rating under 
those criteria.  However, according to the Board, the AOJ did 
not specifically consider whether the appellant would be 
entitled to a separate rating for a service-connected 
disability not contemplated by the rating for arthritis under 
Diagnostic Code 5010.  Thus, given that in the September 1999 
decision, the Board had concluded that a rating in excess of 
20 percent for disability contemplated by criteria for rating 
post-traumatic arthritis of the right knee was not warranted, 
the Board indicated that the remaining issue before the Board 
was the issue of whether the appellant was entitled to a 
separate rating for other service-connected right knee 
disability, such as subluxation or lateral instability.  In 
this regard, the Board reported that in the appellant's March 
1999 fee basis VA examination, the appellant was noted to 
have mildly increased collateral ligament laxity in the right 
knee.  There was also very slight increased laxity of the 
right knee in extension.  Both medial and lateral joint lines 
were slightly tender over the right knee, and there was 
approximately five degrees of hyperextension of the right 
knee as measured by goniometer.  According to the Board, such 
findings specifically raised the question of entitlement to a 
separate compensable rating.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997).  Thus, the case was remanded and the Board 
requested that the RO schedule the appellant for a VA 
orthopedic examination.  It was also requested that the 
examiner provide specific clinical findings with respect to 
the presence or absence of, and if present, the severity of 
recurrent subluxation and/or lateral instability.      

In September 2000, the appellant underwent a VA examination 
which was conducted by QTC Services.  At that time, the 
appellant stated that she was only able to walk short 
distances with a cane, and that most of the time, she used a 
wheelchair.  Upon physical examination, there was about five 
degrees of hyperextension passively, bilaterally.  There was 
no laxity or pain on varus or valgus stress of either knee, 
and there was no cruciate ligament laxity.  Thus, the 
examining physician stated that there was no evidence of 
significant instability or subluxation.  The examiner also 
noted that there was no locking of the joint.  The diagnosis 
was post-traumatic arthritis of the right knee.  

In light of the above, the Board recognizes that in the 
appellant's September 2000 VA examination, the examiner 
stated that there was no evidence of significant instability 
or subluxation.  However, in the appellant's October 2003 
hearing before the Board, the appellant testified that since 
her September 2000 VA examination, she had experienced 
instability of her right knee.  In addition, the Board notes 
that at the time of the appellant's October 2003 hearing, the 
appellant submitted a VA Medical Center (VAMC) outpatient 
treatment record, dated in March 2003.  In the March 2003 
VAMC outpatient treatment record, it was noted that both of 
the appellant's knees felt unstable, "approximately 2+."  
Thus, the appellant's testimony and the March 2003 VAMC 
outpatient treatment record continue to specifically raise 
the question of entitlement to a separate compensable rating.  
See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); see also 
VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  Therefore, the 
Board finds that a VA orthopedic examination is once again 
necessary to determine whether a separate compensable rating 
for a right knee disability not contemplated by Diagnostic 
Code 5010 is warranted.    

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of 
the information or evidence she needs to 
submit to substantiate her claim and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated her for 
her right knee disability in recent 
years.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and her 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
orthopedic examination conducted by a 
physician.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
special studies or tests are to be 
accomplished.  The examiner is requested 
to examine the appellant's right knee and 
provide specific clinical findings with 
respect to the presence or absence of, 
and, if present, the severity of 
recurrent subluxation and/or lateral 
instability.  Any locking of the joint 
and the degree of impairment caused 
thereby should also be described in 
detail.  The report prepared should be 
typed.  

3.  The appellant is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and her representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



